Citation Nr: 1701592	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  08-11 549	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II and as secondary to service-connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active duty from April 1966 to August 1973.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2011 and April 2016, the Board remanded the claim for additional development.

The issue of entitlement to a disability rating in excess of 60 percent from December 11, 2006 to April 2, 2009, in excess of 30 percent from April 3, 2009 to November 18, 2012, and in excess of 60 percent from November 19, 2012, for CAD, was previously before the Board.  In an April 2016 decision, the Board denied an a rating in excess of 60 percent for CAD from December 11, 2006 to April 2, 2009; granted a 60 percent rating from April 3, 2009 to November 18, 2012, and denied a rating in excess of 60 percent from November 19, 2012 forward.  The Veteran did not appeal the Board's decision.  There remain no unresolved matters as to that issue for appellate review and no further action is required.  


FINDING OF FACT

On July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II and as secondary to service-connected CAD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In written correspondence received in July 2016, the Veteran indicated that he desired to withdraw his claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II and as secondary to service-connected CAD.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this claim.  Thus, the Board finds that the Veteran has withdrawn his claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II and as secondary to service-connected CAD and accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II and as secondary to service-connected CAD is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


